Exhibit 99.1 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 NEWS RiT TECHNOLOGIES REPORTS Q4 AND 2 Tel Aviv, Israel – April 30, 2012 – RiT Technologies (NASDAQ: RITT) today announced its financial results for the fourth quarter and twelve months ended December 31, 2011. Revenues for the fourth quarter of 2011 were $3.4 million, up 18% compared year-over-year with $2.8 million recorded in the fourth quarter of 2010, and down 9% compared sequentially with $3.7 million recorded in the third quarter of 2011. Net loss for the quarter was $1.3 million ($0.28 per share on a basic and diluted basis) compared with $1.1 million ($0.28 per share on a basic and diluted basis) for the fourth quarter of 2010 and $854 thousand ($0.19 per share on a basic and diluted basis) for the third quarter of 2011. For the twelve-month period, revenues increased by 20% to $13.7 million from $11.4 million in 2010. Net loss for the year was $3.9 million ($0.88 per share on a basic and diluted basis) compared with $3.5 million ($1.10 per share on a basic and diluted basis) for 2010. The results for the twelve-month period included a non-cash share-based compensation expense of $502 thousand, while the results of 2010 included a non-cash share-based compensation expense of $12 thousand. Comments of Management Commenting on the results, Dr. Vadim Leiderman, RiT’s President and CEO, said, “The fourth quarter was a period of increasing sales on a year-over-year basis together with the recruitment of qualified new sales personnel in our key territories. After the quarter, we launched our unique new CenterMind™ Data Center Infrastructure Management (DCIM) solution, a product that we believe will position us to succeed in the fast-growing data center market. Our Board of Directors has recently strengthened the Company’s management team and given it the task of forming a new strategy for building the business to a whole new level in the years ahead. We are currently finalizing the new strategy and expect to begin its execution in the near term.” RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 About RiT Technologies RiT is a leading provider of comprehensive management solutions for today’s mission-critical data centers and communication rooms. Through the deployment of RiT’s integrated DCIM (data center infrastructure management), IIM (intelligent infrastructure management), SMART Cabling™ and EPV™ real-time infrastructure management solutions, companies enhance both CAPEX and OPEX, increase their efficiency and improve their automated processes. RiT's field-tested solutions are delivering value in thousands of installations for top-tier enterprises and operators throughout the world. RiT’s shares are traded on the Nasdaq exchange under the symbol RITT. www.rittech.com Safe Harbor Statement In this press release, all statements that are not purely about historical facts, including, but not limited to, those in which we use the words “believe,” “anticipate,” “expect,” “plan,” “intend,” “estimate", "forecast", “target”, “could” and similar expressions, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For example, when we discuss a field trial which could lead to a multi-million dollar Carrier deal, we are using a forward looking statement. While these forward-looking statements represent our current judgment of what may happen in the future, actual results may differ materially from the results expressed or implied by these statements due to numerous important factors, including, but not limited to, those described under the heading “Risk Factors” in our most recent Annual Report filed with the Securities and Exchange Commission (SEC) on Form 20-F, which may be revised or supplemented in subsequent reports filed with the SEC.These factors include, but are not limited to, the following: our ability to raise additional financing, if required; the continued development of market trends in directions that benefit our sales; our ability to maintain and grow our revenues; our dependence upon independent distributors, representatives and strategic partners; our ability to develop new products and enhance our existing products; the availability of third-party components used in our products; the economic condition of our customers; the impact of government regulation; and the economic and political situation in Israel.We are under no obligation, and expressly disclaim any obligation, to update the forward-looking statements in this press release, whether as a result of new information, future events or otherwise. COMPANY CONTACT: Moti Antebi, CFO +972-77-270-7210 moti.antebi@rittech.com Page 2 of 4 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 RiT TECHNOLOGIES LTD. CONSOLIDATED BALANCE SHEETS (U.S GAAP) (U.S dollars in thousands) December 31, December 31, (Unaudited) (Audited) Assets Current Assets Cash and cash equivalents Trade receivables, net Other current assets Assets held for severance benefits 0 7 Inventories Total Current Assets Long term Assets Assets held for severance benefits Property and Equipment Cost Less - accumulated depreciation Total Assets Liabilities and Shareholders' Equity Current Liabilities Short- term bank credits 0 0 Short-term Loan Trade payables Other payables and accrued liabilities Liability in respect of employees' severance benefits 0 9 Total Current Liabilities Other Liabilities Principle shareholder convertible loan Liability in respect of employees' severance benefits Total Liabilities Shareholders' Equity Share capital Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity Page 3 of 4 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 STATEMENTS OF OPERATIONS (U.S GAAP) (U.S dollars in thousands, except per share data) For the three For the Year months ended ended December 31, December31, (Unaudited) (Unaudited) (Audited) U.S. $ U.S. $ U.S. $ U.S. $ Sales Cost of sales Gross profit Operating costs and expenses: Research and development: Research and development, gross Less - royalty-bearing participation 0 0 0 73 Research and development, net Sales and marketing General and administrative Total operating expenses Operating Loss ) Financial Income (Loss), net ) Other Income / (Loss) 32 0 32 0 NetIncome (Loss) Basic and Diluted net Loss per ordinary share ) Weighted average number of ordinary shares, used to compute basic and diluted net loss per ordinary share Page4 of 4
